 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 PATRICIA CAMPOS, an individual;                 Case No.: 8:18-cv-00103 JLS (DFMx)
   and NICHOLE C. WRIGHT-CULP, an
12 individual,                                     ORDER GRANTING
                                                   STIPULATION FOR DISMISSAL
13               Plaintiff;                        WITH PREJUDICE
14         vs.                                     (filed concurrently with Stipulation)
15 DXP ENTERPRISES, INC., a Texas                  Compl. Filed: Oct. 10, 2017
   Corporation; CORTECH                            1st Amd. Compl. Filed: Dec. 4, 2017
16 ENGINEERING, INC., a California                 Action Removed: January 19, 2018
   Corporation; and DOES 1 through 50,
17 inclusive,
18               Defendants.
19
20        Pursuant to the Stipulation by the parties, the Court hereby dismisses
21 Plaintiffs Patricia Campos and Nichole C. Wright-Culp’s First Amended Complaint,
22 including all causes of action therein, with prejudice.
23        IT IS SO ORDERED.
24 DATED: March 14, 2019
25
26
                                         The Honorable Josephine L. Staton
27
                                         UNITED STATES DISTRICT JUDGE
28

                                               1
